       Case 3:20-cr-00478-JLS Document 39 Filed 11/10/20 PageID.93 Page 1 of 2




1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA            ) No. 20CR478-JLS
11                                       )
                       Plaintiff,        ) ORDER ON JOINT MOTION FOR
12                                       ) CONTINUANCE
         v.                              )
13                                       )
                                         )
14   DAVID DINH TRINH,                   )
                                         )
15                     Defendant.        )
                                         )
16
17        The United States of America and defendant DAVID DINH TRINH
18   jointly move to continue the motion hearing/trial setting set for
19   November 13, 2020.     The parties also jointly move to exclude time
20   under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
21        For reasons stated in the joint motion, incorporated by
22   reference herein, the court finds the ends of justice served by
23   granting the requested continuance.
24        IT IS ORDERED that the joint motion is granted and the
25   sentencing hearing shall be continued to December 18, 2020 at
26   1:30pm.   The defendant shall file an acknowledgement of the new
27   hearing date by November 20, 2020.
28
                                         1
       Case 3:20-cr-00478-JLS Document 39 Filed 11/10/20 PageID.94 Page 2 of 2




1         IT IS FURTHER ORDERED that the period of delay from the filing
2    of the joint motion until December 18, 2020 shall be excluded in
3    computing the time within under the Speedy Trial Act, 18 U.S.C. §
4    3161.
5         IT IS SO ORDERED.
6    Dated: November 10, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
